Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Michael A. Pignatella Counsel (860) 723-2239 Fax: (860) 723-2216 michael.pignatella@us.ing.com August 24, 2007 Ellen J. Sazzman Senior Counsel Securities and Exchange Commission Office of Insurance Products Division of Investment Management treet, N.E. Washington, DC 20549 Re: ReliaStar Life Insurance Company of New York and its Separate Account NY-B Comments to Pre-Effective Amendment No. 1 to Initial Registration Statement on Form N-4 Prospectus Title: ING Rollover Choice SM NY Variable Annuity File Nos.: 333-139695 and 811-07935 Dear Ms. Sazzman: On behalf of ReliaStar Life Insurance Company of New York and its Separate Account NY-B, we are responding to comments received from you in connection with the above referenced Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4, filed on July 6, 2007. The accompanying copy of the prospectus is marked to show changes reflecting our responses to all comments, as well as to comments received by Scott Kreighbaum in connection with Post-Effective Amendment No. 19 to Registration Statement No. 333-85618 for Reliastar Life Insurance Company of New York. Please let me know if our responses to your comments are sufficient, or if you require further response. Should these responses be sufficient, we intend to file a subsequent Pre-Effective Amendment in order to include any financial statements, exhibits, and other required disclosure not included in the Initial Registration Statement, at which time we will request acceleration of the effective date. It is our intent to request that this registration statement be declared effective on or about August 29, 2007. If you have any questions regarding these responses, please call the undersigned at 860-723-2239. Sincerely, /s/ Michael A. Pignatella Michael A. Pignatella Hartford Site 151 Farmington Avenue, TS31 Hartford, CT 06156-8975 ING North America Insurance Corporation
